       
  

Case 1:1`81;5’§3 §Fii"r `c
AO 106 (Rev. 04/10) Application for drSea;cH_`g arrant€ .~l

“'"`"'~'“““' ve w
UNITED STATES DISTRICT Co,ig§§i<,¢,_$

for the
Eastem District of Califomia

In the Matter of the Search of

(Briejly describe the property to be searched
or identijj) the person by name and address)

CaseNo. 1: 1 BSW 0 0 393EPG ~'§`H

Undeve|oped land Within the Stanisiaus Nationa| Forest,
County of Tuo|umne With Approximate GPS Coordinates
N38° 09’ 01” W120° 09’ 51” and Any Sate||ite sites

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identi]j) the person ar describe the
property to be searched and give its location):

See AttachmentA, incorporated herein by reference.

located in the Eastern District of Ca|ifornia , there is now concealed (z'denti]j) the
person or describe the property to be seized)! _

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
E{evidence of a crime;
i!{contraband, fruits of crime, or other items illegally possessed;
ii{ property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained:.

The search is related to a violation of:

Code Section n Ojj‘"ense Descrlption
21 U.S.C. 841 l\/lanufacture, Possession W/intent to Distribute a Controlled Substance

21 U.S.C. 846 ' Conspiracy to i\/ianufacture, Possess a Control|ed Substance

The application is based on these facts:

See attached affidavit

Cl Continued on the attached sheet.

ij Delayed notice of ' days (give exact ending date if more than 30 days: ' ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

n%_ ~

r\ ' v _ , ,
Applzcant s. signature

Joseph IV|. Cook, Speciai Agent, US Forest Service

 

Printed name and title

Sworn to before me and signed in my presence. - -
Date: ic 3 . n § f A'\¢

Judge’ s signature

City and state: FASAVJA

 

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 2 of 22

AFFIDAVIT OF JOSEPH Mf COOK IN SUPPORT OF.APPLICATION FOR SEARCH
.WARRANT

I. AFFIANT’S T-RAININ_G AND EXPERIENCE
I, Joseph M. Cook, being duly sworn, do hereby swear or affirm:

l. _ I am a Speciai Agent with the United States Forest Service (USFS), and have been since
April 2018. Pr_ior to being a Speciai Agent, I was a Supervisory Law Enforcem'ent Ofiicer l
(Patrol Captain) with the US_Forest Service for approximately three and a half years..Prior to
being a Patrol Captain with the Forest Service, I was a Law Enforcement Officer. with the U.S.
-Forest Service for four years. I am a graduate of the lFederal Law Enforcement Training Center’s
Land Management Police Training Program (2010). My primary duties include detecting,
investigating, apprehending, and prosecuting criminal activity on and relating to National Forest
System lands. I have the powers of a Califomia State Peace Officer per Califomia Penal Code

section 830.8 (a) and (b)..

2. I have conducted numerous controlled substance investigations and have arrested/cited
many persons for being under the influence, possession, manufacturing and transportation of
various controlled substances and illegal drug paraphernalia I have investigated or participated
in the investigation of numerous clandestine, outdoor marijuana cultivation sites on federal, state
and private lands. The marijuana cultivation sites have been in various stages of production. I
have flown marijuana reconnaissance missions with officers and agents who have attended the
DEA Aerial Cannabis Observ'ation School and have spotted marijuana gardens by air. I have
also taken part in marijuana garden raid and reclamation operations, along with residential search

warrants related to marijuana cultivation investigations

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 3 of 22

3. While employed as a LEO, I attended an 80-hour Drug Enforcement Training Prograrn

_ course'given by the USFS, which focuses specifically on marijuana cultivation activities on
Forest Service Lands. l have testified in front of a Grand Jury, and written multi-j`urisdictional
operations plans related to marijuana cultivation investigations on public lands within the Eastern

District of California.

4. During the course of my work, ll have had the opportunity to converse with numerous
Law Enforcement Officers and drug enforcement officers, informants, as well as admitted and
known drug traffickers, including outdoor marijuana growers/traffickers, as to the methods,
regarding the manufacture, importation, transportation, distribution and sales of controlled

substances

5 t Through prior investigations and training, l have become familiar with the types and
amounts of profits made by drug dealers and the method_s, language and terms that are used. I
am familiar and have participated in various investigative methods including, but not limited to,
visual surveillance, interviewing of witnesses, search warrants and use of confidential _
informants. l have workedjoint investigations with various experienced Law Enforcement
Officers who are trained in narcotics investigations and l have drawn from their knowledge and

expertise in the field of narcotics enforcement.

6. Typically, drug traffickers possess firearms and other dangerous weapons to protect
themselves or their contraband. Based on my`training, experience and discussions with other
experienced narcotic agents, I know that firearms are often found at marijuana cultivation sites

on public lands.

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 4 of 22

7. I know that marijuana traffickers oftencultivate marijuana on public lands and-on private
forest lands adjacent to public lands,_ throughout the country, including the Eastern District of
California.

8. Based on my training and experience, through discussions with experienced narcotics
y investigators and through the information I have learned through investigations, 'I know that most
outdoor live-in marijuana cultivation operations are generally conducted in a similar manner.
Outdoor marijuana cultivation operations involving large number of marijuana plants require
substantial labor to tend to the plants, provide logistical support for the labor force tending to the

plants and provide financial support until proceeds for the processed marijuana are received.

9. n Outdoor marijuana cultivation organizations start exploring and scouting potential '
cultivation sites in the late winter and early spring. These organizations are normally in search
of areas in which they snow melts comparatively early, in close proximity to a viable water supply v
and isolated to avoid encounters With recreationalists. »Most outdoor marijuana cultivation
organizations desire to plant marijuana plants~as early as possible in order to harvest the plants as
early as possible and potentially tend_a second crop for the year before it becomes too cold in the
late fall and early winter. Additionally, during scouting excursions, these organizations attempt
to identify drop points that can be utilized for the delivery of supplies, equipment and people,
which are in adjacent proximity to the cultivators’ trail heads and/or cultivation sites. A drop
point is a designated location where the drivers 'can deliver equipment,`supplies and workers for
the cultivations sites(s). Drop points are normally located along a rural route so that the
cultivation workers can walk the delivered supplies to the camp area and the marijuana from the

grow site to the drop point. lt is normal to locate a distinct trail system near the drop points. On

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 5 of 22

most occasions, these organizations favor their drop points to be located in remote areas Where'

law enforcement and recreational traffic is scarce, in order to avoid detection.'

lO. Once an outdoor marijuana cultivation organization identifies possible cultivation sites,
the organization engages in procuring needed supplies to prepare the land and locate and set up a
water source for the cultivation site. In many cases, fertilizers, herbicides, pesticides and
irrigation equipment are acquired from various vendors, as well as through illegal sources, such

as through smuggled items brought into the United States.

ll. As equipment and supplies for the marijuana grow site are procured, the outdoor
marijuana cultivation organization starts to deliver items to the area of the marijuana cultivation

site. Usually, these items are delivered to the pre-designated drop points.

12. The land is prepared for planting and watering of the marijuana plants. Once a natural
water source is identified and tapped into and a water reservoir is established, an irrigation
system is constructed The natural vegetation is cut, removed or thinned to make space for the

marijuana plants Locations for the camp are also establishedl

` 13. After the land has been prepared for planting, the marijuana seeds or plants are placed
into the ground. F or cultivation sites that use live-in workers, camps are prepared and the live-in

workers establish unauthorized occupancy in the cultivation areas.

l4. Throughout the growing season, which typically lasts between three and six months,
various supplies, equipment and groceries are purchased by or` provided by individuals who
deliver the|supplies to the grow sites. These individuals are frequently referred to as “lunch

men.” The lunch men deliver needed supplies and workers to the designated drop point. The

ease 1:13-sW-00393-EPG D@cumem 1 Filed 10/03/18 Page 6 of 22

lunch men also retrieve processed marijuana from the grow site and pick up workers from the

marijuana grow site.

15. As _t_he marijuana plants mature, more workers arrive at the cultivation site(s) to help with
the labor involved in harvesting and processing of the marijuana buds. The harvested marijuana
is laid out to dry in processing areas within the cultivation site(s) and as it becomes dried, it is
packaged and moved to the drop point for pick up by the drivers for delivery to the distribution

centers.or to the organizations leadership.
b

_16. Outdoor marijuana cultivation organizations recently have become more dependent on
the use of cellular telephones to facilitate communications in furtherance of their marijuana
cultivation scheme. Cellular telephones are used to communicate among co-conspirators,
distributors,` purchasers, drivers, the laborers in the grow site(s) and their leaders.
Communications include coordinating the procurement of supplies and equipment andoversight
of the progress of the tended to marijuana plants. Some cultivation sites are located in areas
-'where therelis no cellular phone service. In these situations, a designated check in time is
established,` in which the growers walk to an area where there is cellular service .to place their

cellular telephone calls.

17. Upon completion of harvesting the marijuana plants, the sites are abandoned, leaving
behind materials such as pesticides, herbicides,_ fertilizers, trash, propane tanks and food items.
The items left behind attract wildlife, such as bears, which attempt to eat the discarded items.
The by-products of marijuana cultivation have the capability of harming the environment and

wildlife and contaminatin`g nearby water sources, such as creeks and streams.

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 7 of 22

18. Based on my training, experience, and my participation in other investigations involving
large amounts of controlled substances, I know that the following items are commonly found at

drug trafficking locations such as outdoor marijuana grow sites:

a. Contraband, proceeds of drug sales, and records of transactions, drug sources, and drug

customers,

b. Drug traffickers often possess weapons in order to protect themselves, their drugs, and

their drug proceeds from bothers,

c. Drug traffickers usually keep paraphernalia for packaging, cutting, weighing, and

distributing controlled substances,

d. Drug traffickers commonly maintain addresses or telephone numbers in books or
' papers which reflect names, addresses, and/or telephone numbers of their associates in

the drug trafficking organization, even if these items-might be in code,

e. Drug traffickers frequently take, or cause to be taken, photographs of themselves, their

associates, their property, and their product (controlled substances),

f. Drug traffickers often maintain articles of personal property, such as personal
identification, persdnal correspondence, delivery pouches, diaries, checkbooks, notes-,
photograpth keys, utility bills, and receipts. These items are essential to_establish the
identities of individuals in control or possession of the premises, residences, Vehicles,

storage areas, and containers being searched,

g. Drug traffickers will often use cellular telephone and/or pagers to further their criminal

activity,

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 8 of 22

h. Drug traffickers often maintain, on hand, large amounts of U.S. currency in order to

maintain and finance their ongoing drug business, and

i. Drug traffickers often travel, sometimes great distances, to manage the production
and/or distribution of controlled substances. Documentation of this travel will often be .

kept at these locations.

l9. My awareness of these drug trafficking practices, as well as my knowledge of drug

manufacturing and distribution techniques as set forth in this Affidavit, arise from the following:
a. my training in controlled substance investigations;
b. my past experience in outdoor marijuana cultivation investigations;
c. my involvementin this drug investigation;

d. What other- experienced drug agents have advised me when relating the substance of
debriefings of confidential informants and cooperating individuals in prior drug

investigations and the results of their own drug investigations; and
e. other information provided through law enforcement channels.
II. SUMMARY OF'INVESTIGATION

20. This investigation involves a marijuana cultivation site (Upper Rose. cultivation site).
The Upper Rose cultivation site is located on lands owned by Sierra Pacific Industries, a private
timber company. These SPI lands are located within the external boundaries of the Stanislaus
National Forest and are surrounded by federal public lands administered by the U.S. Forest
Service. The public roads accessing the Upper Rose Cultivation site are administered by the
United States Forest Service. The Upper Rose cultivation site is located within the County of

1

Tuolumne,‘"State and Eastern District of California. This area is very remote area and is a

Case 1:18-va-0039'3-EPG Document 1 Filed 10/03/18 Page 9 of 22

common area for clandestine outdoor marijuana cultivation. The Upper Rose cultivation site was
discovered by aerial reconnaissance on September 26, 2018, when SA Cook observed live)

marijuana plants in the area described below'.
III. PURPOSE OF AFFIDAVIT

l 21. This affidavit is made in support of an application for a Search Warrant of the Upper
Rose cultivation site, more particularly described in “Attachrn_ent A.” T_he GPS coordinates of

the Jose Basin cultivation site are approximately: N38° 09’ 01” WlZO° 09’ 51”-
IV. APPLICABLE LAW

22. This affidavit is based on violations of Title 21, United States Code,-sections 841(a) (l»)
and 846, manufacture and conspiracy to manufacture, to distribute and to possess with intent to
distribute marijuana, a Schedule l controlled substance, and violation of Title 18, United States

Code, Section l'36l, damaging government property.

23. The facts and information set forth herein are based upon my knowledge and z
observations, observations of other law enforcement personnel,' my review of investigative
reports, and conversations with federal and state law enforcement_officials.‘ This affidavit is
intended to show there is probable cause for the requested search and warrant and does not
purport to include every fact known to me, rather, only those facts l believe necessary to '
establish probable cause. Title 21, United States Code, Section 841(a) (l), states it is unlawful
for any person_to knowingly or intentionally'manufacture, distribute, or dispense, or possess with
intent to manufacturei distribute, or dispense, a controlled substance-. ,Title 21, United States

' Code, Section 846, states any person who attempts or conspires to commit any offense defined in

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 10 of 22

21 'USC, shall be subject to the same penalties as those prescribed for the offense, the

commission of which was the object of the attempt or conspiracy.
v. FACTS ESTABLISHING PROBAB_LE CAUSE y '

24. k On September 26, 2018, Forest Service Special Agent 'Joseph 1\/1. Cook observed the
Upper _Rose marijuana garden during a helicopter reconnaissance mission. Cook took six
geolocatable photographs of the sitei SA Cook compared the photographs of the site and

7 geolocation with google maps aerial imagery and determined an approximate latitude and
longitude of N38° 09’ 01”_ W12`0° 09’ 51”. Based on county property map layers SA Cook
observed that this site 'was located on Sierra Pacif`lc Industries land immediately adjacent to
public lands administered by the Stanislaus National Fore_st. SA Cook observed that Upper Rose

cultivation site was within the exterior boundaries of the Stanislaus National Forest, and the

- roads leading to the site were public roads administered by the U.S.:Forest Service

25. On September-21 2018, SA Cook and SA Fouch conducted a ground reconnaissance of
the site. While driving on the road system adjacent to the Upper Rose cultivation site SA Fouch

and SA Cook smelled the strong odor of unburnt marijuana.' l

'26_ Based on.the foregoing facts,.I submit that there is probable cause tonbelieve that the
named location contains marijuana I know from my experience and training, and through
consultation with other experienced narcotics agents, that fresh bulk marijuana poses an extreme
biohazard. Recently harvested marijuana gives off great volumes of heat and may spontaneously
combust, resulting in a serious danger of fire. In addition, fresh marijuana can harbor mold and
other bacterial.elements and attract insects and pests, which are harmful to the safety and welfare

, of those who come into contact with it. Fresh marijuana also -d`ecornposes and liquefies rapidly. * '

Further, decomposing fresh marijuana emits potent and noxious vapors, which pose health

Case 1:18-va-00393-EPG Document 1 Fi|e'd 10/03/18 Page 11 of 22

threats tothose who are exposed to it. The fresh bulk marijuana seizures also present inordinate
security and storage problems due to the fact the U.S. Forest Service and other law enforcement l
agencies involved in this investigation dor not have the capability to adequately store and
preserve the marijuana Because of these facts, and because the U.'S. Forest Service presently
has no adequate, safe storage facilities to store bulk marijuana, Ifurther request authorization by
supplemental order submitted concurrently to dispose of bulk marijuana found at the subject

premises.
vII. 'CoNCLUsIoN t

24. Based on the foregoing, l submit that probable cause exists for the search of the location

-of the Upper Rose cultivation `site, approximate GPS coordinates: N38° 09’ 01” W120° 09’

Si»w; '

24. Based on the foregoing facts and information, my training and experience and through

discussions with other investigators, this affiant believes that there is sufficient probable cause to
¢

believe that the area described in Attachment “A’i, attached hereto and incorporated herein by

reference, will contain the items set forth in Attachment “B” and probable cause exists to search '

the_area described in Attachment “A” for the items described in Attachment “B”. These items

constitute evidence o_f the commission ,of criminal offenses and are contraband or fruits of the

criminal offenses of conspiracy to 'manufacture, to distribute and to' possess with the intent to

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 12 of 22

distribute marijuana, a Schedule 1 controlled s'ubstance, in violation of Title 21, United States

Code, Sections 841 (a) (1), 841 (b) (1) (A) and 846.

I swear under penalty of perjury that the facts presented are true and accurate to the best

of my knowledge.

Sworn and subscribed to before me on

October 13 ,2018`

THE HONO_RABLE ERICA P. GROSIEAN
United States Magistrate Judge` -

 

Approved as to Form:

/s/ Mark J. McKeon
MARK J. McKEON . `
Assistant United States Attorney

 

_ . %§h M. cook `

Special Agent _
United States Forest Service

' Case 1:18-va-00393-EPG Docurnent 1 Filed 10/03/18 Page 13 of 22

ATTACHMENT “A”

Area to Be Searched:
Approximate GPS Coordinates:
N38° 09’ 01” W120° 09’ 51” /

The above-mentioned approximate GPS coordinates are west and north of Forest Road 4N81 and
South and East of Forest Road 4N16, these coordinates are on Sierra Pacific Industries
timberlands immediately adjacent to public lands administered by the United States Forest
Service (USFS). This location is within the County of Tuolumne, State and Eastern District of
California. lt is forested land, consisting of trees and brush.

The search is to include marijuana grow sites and any satellite sites, including any and all
structures, including tents, lean-tos, makeshift sleeping areas and campsites, as well as any
vehicles parked at the drop points or property near or associated with the growing operation.

UPPER ROSE CREEK MARI_JUANA CULTIVATION SITE 7

 

Attachment ”A” Page 10f 2

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 14 of 22

all Verizon LTE

…

 

 

 

 

§ '? 38°09'01.0",-120°09"`50.9" ?; ...

Attachment ”A" Page 2 of 2

Case 1:18-va-00393-EPG Document 1 Filed 10/03/18 Page 15 of 22

ATTACHMENT “B”
Items T_o Be Seized

Any item tending to establish and document a conspiracy to manufacture, distribute
. and/or possess with intent to distribute marijuana, a Schedulel controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and 846, including, but not
limited to: 4
1. Controlled substances in particular marijuana and items commonly associated with the
packaging and sales of controlled substances, including commercial plastic wrap, plastic _
n bags, film canisters, cutting agents, scissors, scales and/or other weighing devices
2. ltems used for the outdoor cultivation and processing of marijuana, including marijuana '
seeds, scissors, drying racks, nutrient reservoirs, PVC/poly pipes, hand or backpack
sprayers, watering devices, growing mediums, liquid and powder nutrients, fertilizers,
_ potting soil, pots, fungicides, insecticides, herbicides, 'pruning shears,- irrigation`supplies »
_ (including tubing, connectors, emitters, etc.), shovels and/or other gardening tools,
generators, pumps and marijuana cultivation manuals l
3.» Evidence of conspiracy, including books, receipts, notes, invoices, charge card and/or
credit card statements and summaries, bank statements, records, correspondence,
narcotics customer lists, growing schedules logs journals, contracts, shopping lists for
food and supplies, letters, phone records, phone books, address books, notations and
other papers, and any files relating to the cultivating, transporting, selling,' storing,
» ordering, purchasing or distributing of controlled substances
4. lndicia related to occupancy, residency and or ownership of property? premises, or
vehicles 1 _ _ n
5. Photographs and /or video recordings and cameras of conspirators, associates, assets
and/or controlled substances, m both tangible and electronic forms
6. Financial records, including expenses incurred in obtaining the equipment and items
necessary for the cultivation and/or distribution of controlled substances income derived
from the-sales of controlled substances, pay -owe sheets, records of legitimate income (to
serve as a baseline to discernexcess or unexplained income consistent with proceeds

derived from drug trafficking) and general living expenses

,

\

7§

10.

Case 1:18-va-00393-EPG Document 1 b Filed 10/03/18 Page 16 of 22 y ‘

Cellular telephones satellite telephones, personal telephone and address bo_oks,
iPods/iPads and similar devices, papers and/or other items reflecting names, addresses
'andltelephone numbers of associates in narcotics activities
Devices used to conduct counter surveillance against-law enforcement, including
scanners, surveillance cameras, night vision devices, FLIR devices, monitors, motion
sensors and/or alarrns, recording devices and/or receipts or literature describing the same.
Firearms, ammunition and other firearms- related items commonly used by drug
l traffickers to protect themselves or their contraband.

Devices, equipment and maps used to identify and/or mark potential sites and for land

` navigation, to include both tangible media and electronic media, such as GPS devices,

11.
12._

maps, charts, drawings rand written directions or instructions related to areas suspected of
containing marijuana cultivation operations \

Cash, currency in excess of $2, 000;00

Documents indicating travel 1n intrastate, interstate, and foreign commerce, such as travel

itineraries, plane tickets, boarding passes, motel and hotel receipts, passports and visas,

credit card receipts and telephone bills ,.

 

 

 

u

UNITED STATES DISTRICT COURT

for the !SSUED

Eastern District of Califomia

ln the Matter of the Search of

)
(Briefiy describe the property to be searched )
or identijjl the person by name and address) ) Case NO_
)
)

14

.,.

.=1‘=§

"l’-' l SSW 003-9_3EPG '~~€

Undeve|oped land within the Stanislaus National Forest,
County of Tuolumne, with Approximate GPS Coordinates
N38° 09’ 01” W120° 09’ 51” and Any Sate|lite sites )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of Califomia
(identi/j) the person or describe the property to be searched and give its location):

 

See Attachment A, incorporated herein by reference

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOV€, and that SUCh Search Wlll reVeal (identijj) the person or describe the property to be seized)§

See Attachment B, incorporated herein by reference

1

YOU ARE COMMANDED to execute this warrant on or before 2 K£(a“_\ (not to exceed 14 days)
Qf in the daytime 6:00 a.m. to 10:00 p.m. ij at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized belo_w, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or~ leave the copy and receipt at the place where the
property was taken,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the duty Magistrate Judge
\ (United States Magistrate Judge)

 

EI Pursuant to 18 U.S.C. § 3103a(b), 'I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

EI for days (not to exceed 30) EI until, the facts justifying, the later specific date of

Date and time issued: 1053 /("? ¢»`."i` f 6 »‘B¢v’\ £_ '_ 10 L_`;

Judge ’s signature

City and state: i:;-m¢`/,1 [.A ef\`(¢'\ 9 6;(`5$,\»2¢7~/\ §§ m$_\f'i~§ i“l"'lll '5:1¢¢§

Prini'eii name and title

 

 

Case 1:18-sw-00393-EPG Document 1 Filed 10/03/18 Page 18 of 22

AO 93 (Rev. l l/l3) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certifica tion

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated j udge.

Date:

 

Executing ojicer 's signature

 

Printed name and title

 

 

Case 1:18-sw-00393-EPG Document 1 Filed 10/03/18 Page 19 of 22

ATTACHMENT “A”

Area to Be Searched:
Approximate GPS Coordinates:
N38° 09’ 01” W120° 09_’ 51”

The above-mentioned approximate GPS coordinates are west and north of Forest Road 4N81 and
South and East of Forest Road 4N16, these coordinates are on Sierra Pacific Industries
timberlands immediately adjacent to public lands administered by the United States Forest
Service (USFS). This location is within the County of Tuolumne, State and Eastern District of
California. It is forested land, consisting of trees and brush.

\

The search is to include marijuana grow sites and any satellite Sites, including any and all
structures, including tents, lean-tos, makeshift sleeping areas and campsites, as well as any
vehicles parked at the drop points or property near or associated with the growing operation.

UPPER ROSE CREEK MARUUANA CULTIVATION SITE

 

Attachment "A” Page 1 of 2

Case 1:18-sw-00393-EPG Document 1 Filed 10/03/18 Page 20 of 22

 

 

? sa°oo‘oi.o",-120°09'50.9" ?§ o~~

Attachment ”A" Page 2 of 2

Case 1:18-sw-00393-EPG Document 1 Filed 10/03/18 Page 21 of 22

ATTACHMENT “B”

Items To Be Seized

Any item tending to establish and document a conspiracy to manufacture, distribute

and/or possess with intent to distribute marijuana, a Schedule l controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 846, including, but not

limited to:

`1".

Controlled substances in particular marijuana, and items commonly associated with the
packaging and sales of controlled substances including commercial plastic wrap, plastic
bags film canisters cutting agents scissors scales and/or other weighing devices

ltems used for the outdoor cultivation and processing of marijuana, including marijuana
seeds scissors drying racks nutrient reservoirs PVC/poly pipes hand or backpack
sprayers, watering devices growing mediums, liquid and powder nutrients fertilizers,
potting soil, pots fungicides insecticides herbicides, pruning shears irrigation supplies
(including tubing, connectors emitters etc.), shovels and/or other gardening tools
generators pumps and marijuana cultivation manuals

Evid_ence of conspiracy, including books receipts notes, invoices charge card and/or
credit card statements and summaries bank statements records correspondence,
narcotics customer lists growing schedules logs journals contracts shopping lists for
food and supplies letters phone records phone books address books, notations and
other papers and any files relating to the cultivating, transporting, selling, storing,
ordering, purchasing or distributing of controlled substances

lndicia related to occupancy, residency and or ownership of property, premises, or
vehicles

Photographs and /or video recordings and cameras of conspirators associates assets
and/or controlled substances in both tangible and electronic forms

Financial records including expenses incurred in obtaining the equipment and items
necessary for the cultivation and/or distribution of controlled substances income derived
from the sales of controlled substances pay -owe sheets records of legitimate income (to
serve as a baseline to discern excess or unexplained income consistent with proceeds

derived from drug trafficking) and general living expenses

Case 1:18-sw-00393-EPG Document 1 Filed 10/03/18 Page 22 of 22

7.

10.

11.
l2.

\

Cellular telephones satellite telephones personal telephone and address books
iPods/iPads and similar devices papers and/or other items reflecting names addresses
and telephone numbers of associates in narcotics activities 1

Devices used to conduct counter surveillance against law enforcement, including
scanners, surveillance cameras night vision devices FLIR devices monitors motion
sensors and/or alarms recording devices and/or receipts or literature describing the same.
Firearms ammunition and other firearrns-related items commonly‘used by drug
traffickers to protect themselves or their contraband. /'

Devices, equipment and maps used to identify and/or mark potential sites and for land
navigation, to include both tangible media and electronic media, such as GPS devices
maps charts drawings and written directions or instructions related to areas suspected of
containing marijuana cultivation operations

Cash, currency in excess of $2,000.00

Documents indicating travel in intrastate, interstate, and foreign commerce, such as travel
itineraries plane tickets boarding passes motel and hotel receipts passports and visas

credit card receipts and telephone bills

